


EXHIBIT 10.16

 

INDEMNIFICATION AGREEMENT

 

THIS INDEMNIFICATION AGREEMENT (the “Agreement”), made as of the 23rd day of
April, 2010 by P&F Industries, Inc., a Delaware corporation, with an office
located at 445 Broadhollow Road, Suite 100, Melville, New York (the
“Indemnitor”) in favor of Marc Schorr, with an address at One Hughs Center
Drive, Penthouse 1904, Las Vegas, Nevada  89109 (“Schorr”) and Richard A.
Horowitz, with an address at 90 Wheatley Road, Old Westbury, NY 11568
(“Horowitz” and together with “Schorr”, each a “Lender” and collectively the
“Lenders”).

 

W I T N E S S E T H :

 

WHEREAS, the Indemnitor and each of its subsidiaries (the “Obligors”), entered
into a Credit Agreement with Citibank, N.A. (“Citibank”) and HSBC Bank USA,
National Association (“HSBC” and together with Citibank, each a “Bank” and
collectively, the “Banks”), dated as of June 30, 2004 (the “Loan Agreement”)
pursuant to which the Banks extended certain financial accommodation to the
Obligors, including a line of credit to the Obligors (the “Line of Credit”);

 

WHEREAS, the Banks have alleged a default under the Loan Agreement based upon,
among other things, the Obligors failure to pay all amounts outstanding under
the Line of Credit on the original maturity date of March 30, 2010;

 

WHEREAS, the Obligors have sought financing from other sources, but to date,
have been unable to obtain commitments for any additional equity or debt
financing;

 

WHEREAS, the Obligors have requested that the Banks extend the maturity date of
the Line of Credit from March 30, 2010 until January 1, 2011;

 

WHEREAS, as a condition to the Banks’ agreement to extend the maturity date on
the Line of Credit, the Banks require, among other things, that the Lenders
advance an aggregate of $750,000.00 in the form of equity and/or subordinated
debt;

 

WHEREAS, the Lenders and the Obligors have engaged in good faith, arm’s-length
negotiations regarding the form of such $750,000.00 advance and the Lenders have
agreed to fund such advance in the form of subordinated loans in the total sum
of $750,000.00 to the Obligors (together the “Loan”);

 

WHEREAS, the Lenders have conditioned making the Loan on (a) obtaining a lien on
all or substantially all of the assets of the Obligors, which lien shall be
junior in all respects to the lien in favor of the Banks, and (b) the
Indemnitor’s provision of this limited indemnity with respect to the Loan, as
described more fully below;

 

WHEREAS, without the Loan and the resulting extension of the maturity date on
the Line of Credit and other accommodations extended by the Banks, some or all
of the Obligors would likely be forced to immediately discontinue operating or
otherwise liquidate and would likely suffer material and irreparable harm.

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration for the premises herein set forth, and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:

 

1.                                       Subordination in Favor of Banks. 
Notwithstanding anything to the contrary in this Agreement, the payment and
priority of all claims of either Lender under this Agreement are subordinate in
right, time, and priority to the claims of the Banks, and all such amounts
payable to either Lender, shall not be paid or payable, except as set forth in
the Subordination and Intercreditor Agreement dated April 23, 2010 between the
Banks and the Lenders (as amended, restated, supplemented or modified from time
to time, the “Subordination Agreement”).  The Subordination Agreement is
incorporated by reference as if set forth in full.  To the extent the
Subordination Agreement requires, Indemnitor shall pay the Banks any sums this
document otherwise requires Indemnitor to pay either Lender.

 

2.                                       Indemnification of Claims.  If any
claim, litigation, demand, suit, action or proceeding is made or commenced by
any person or entity against the Lenders arising from or relating to the Loan (a
“Proceeding”), and the Lenders provide the Indemnitor with notice of such
Proceeding and cooperate with the Indemnitor as required by Section 8 of this
Agreement, the Indemnitor shall elect one of the following options, with such
election to be made in the Indemnitor’s sole discretion promptly following
receipt of the notice and cooperation of the Lenders as contemplated in
Section 8 of this Agreement:

 

(a)  The Indemnitor shall indemnify the Lenders by paying $750,000.00; provided,
however, that, if the Indemnitor so elects to make such payment under this
Section 2(a), then (i) the Lenders shall effect an assignment of the Loan to the
Indemnitor or to another party designated by the Indemnitor (the “Assignment”),
(ii) the Indemnitor shall be entitled to assume and control the defense of any
such Proceeding, including in connection with any discussions, negotiations,
proceedings or decisions relating to settlement of such Proceeding, and
(iii) the Lenders shall have no further right to indemnity or otherwise charge
the Indemnitor for any costs or losses and the Indemnitor shall not be liable
for any costs or losses subsequently incurred by the Lenders in connection with
such Proceeding; provided further, that if the Lenders fail to effect the
Assignment for any reason, the Indemnitor shall be relieved of all liabilities
and obligations under this Agreement; or

 

(b) The Indemnitor shall indemnify, protect and hold the Lenders harmless from
and against any and all damages, losses, liabilities, obligations, penalties,
judgments, costs or expenses, including, without limitation, reasonable
attorneys’ and experts’ fees and disbursements of any kind or of any nature
whatsoever (the “Expenses”) in connection with such Proceeding in a total,
aggregate amount not to exceed $800,000.00, provided, however, that, if the
Indemnitor so elects to provide indemnification under this Section 2(b) up to
such amount, then (i) the Indemnitor shall not take assignment of the Loan or
assume and control the defense of any such Proceeding, (ii) the Indemnitor shall
not in any event be responsible for any Expenses incurred by the Lenders beyond
such amount and (iii) the Lenders shall not enter into any

 

2

--------------------------------------------------------------------------------


 

settlement of such Proceeding without the prior written consent of the
Indemnitor, which consent shall not be unreasonably withheld.

 

3.                                       Exclusions.  The Indemnitor shall not
be required to make any payment or indemnity:

 

(a) under Section 2(b) of this Agreement for any loss, direct or indirect, of
principal and/or interest that may be suffered by the Lenders (which loss, for
the avoidance of doubt, includes the failure of the Lenders to obtain repayment
of the Loan);

 

(b) under Section 2(a) or Section 2(b) of this Agreement in connection with any
allegation in a Proceeding of a breach by any Lender seeking indemnification
hereunder of any agreement or instrument entered into in connection with the
Loan or the subordination agreement between Lenders and the Banks or of any
obligation of the Lenders to the Indemnitor, or the Banks in connection with the
Loan or the subordination agreement; or

 

(c) under Section 2(a) or Section 2(b) of this Agreement if, with respect to a
Proceeding, a court of competent jurisdiction ultimately determines in a final
judgment, not subject to appeal, that any Lender seeking indemnification
hereunder has committed fraud or a knowing violation of law, acted with gross
negligence, engaged in willful misconduct, breached a fiduciary duty or engaged
in conduct that would otherwise not be subject to indemnification under
Section 145 of the Delaware General Corporation Law.

 

4.                                       No Effect Upon Certain Changes.  The
liability of the Indemnitor under this Agreement shall in no way be limited or
impaired nor shall it be expanded by: (a) any amendment or modification of the
provisions of the Loan Agreement, the Line of Credit and/or the Loan; (b) any
extensions of time for performance; (c) any sale, assignment or foreclosure with
respect to the collateral under the Loan Agreement and/or the Loan; or (d) the
release or substitution in whole or in part of any security under the Loan
Agreement and/or the Loan.

 

5.                                       Payment by the Indemnitor.  With
respect to a Proceeding for which the Indemnitor has elected to indemnify the
Lenders under Section 2(b) of this Agreement, defense costs incurred by any
Lender shall be payable by the Indemnitor in advance of the final disposition of
such Proceeding upon the Indemnitor’s receipt of an undertaking by or on behalf
of the Lender providing that the Lender undertakes to the fullest extent
permitted by law to repay such amount if it shall ultimately be determined that
the Lender is not entitled to be indemnified by the Indemnitor under this
Agreement and upon reasonably satisfactory evidence of such Lender’s ability to
make such repayment.  In the event a Lender is entitled to indemnity under this
Agreement (following a final judgment by a court of competent jurisdiction, not
subject to appeal), the Indemnitor agrees that any such payments shall become
due within ten (10) days of written demand together with reasonably requested
supporting documentation.

 

6.                                       Control of Proceeding.  If the
Indemnitor elects option 1.(b), above, then the Lenders shall have the right to
defend such Proceeding with their own counsel and take all actions in the
defense and compromise of such Proceeding.

 

3

--------------------------------------------------------------------------------


 

7.                                       No Waiver by the Lenders.  No delay by
the Lenders in exercising any right, power or privilege hereunder or under any
of the loan documents executed in connection with the Loan shall operate as a
waiver of any such right, power or privilege, nor shall the release of the
Indemnitor or any other party liable upon or in respect of this Agreement affect
the liability of any party not so released.

 

8.                                 Notice and Cooperation by Indemnitee.  In
case there shall be threatened or made any claim, litigation, demand, suit,
action or proceeding for which the Lenders may seek indemnification hereunder (a
“Potential Action”), the Lenders shall promptly give notice of the Potential
Action to Indemnitor and shall cooperate fully in any effort by the Indemnitor
to evaluate and determine the nature of the Potential Action for purposes of
Sections 2 and 3 of this Agreement, including providing to the Indemnitor, upon
reasonable advance request, any documentation or information which is not
privileged or otherwise protected from disclosure and which is reasonably
available to the Lenders and reasonably necessary to such evaluation or
determination.

 

9.                                 Subrogation.  Notwithstanding any other
provision of this Agreement to the contrary, in the event of any payment under
this Agreement, the Indemnitor shall be subrogated to the extent of such payment
to all of the rights of recovery of the Lenders, which shall execute all papers
required and take all action necessary to secure such rights, including
execution of such documents as are necessary to enable the Indemnitor to bring
suit to enforce such rights.

 

10.                                 Other Advancement and Indemnity Rights.  As
a condition to any advancement or indemnity under this Agreement, the Lenders
must take such actions as are reasonably necessary to perfect and pursue any
other rights of indemnity and/or advancement, including to the extent applicable
any available insurance (the “Other Rights”).  The Indemnitor’s obligation to
provide advancement or indemnity under this Agreement shall be for the net loss
suffered by the Lenders with respect to a cost or expense for which advancement
or indemnification is provided under this Agreement after giving effect to all
other recoveries or economic benefits received by the Lenders in connection with
such Other Rights.

 

11.                                 Binding Effect.  This Agreement has been
duly authorized by the Indemnitor and represents a valid and binding obligation
of the Indemnitor, enforceable in accordance with its terms.  Except as herein
provided, this Agreement shall be binding upon and inure to the benefit of the
Indemnitor and the Lenders and their respective heirs, personal representatives,
successors and assigns.  No other person shall be entitled to claim any right or
benefit hereunder, including, without limitation, to claim status as a
third-party beneficiary of this Agreement.

 

12.                                 Notices. All notices, exercises of right,
requests, demands and other communications provided for in this Agreement shall
be in writing and unless otherwise specifically provided for herein, shall be
deemed to have been given at the time when personally delivered, one day after
deposit with a reputable overnight courier service for next day delivery or
three (3) days after being sent by regular mail, at the address of the
Indemnitor and each

 

4

--------------------------------------------------------------------------------


 

Lender as set forth at the head of this Agreement or such other changed address
of the Indemnitor as may have been fixed by notice.  A copy of any communication
delivered pursuant to this Agreement shall be simultaneously sent to Citibank,
N.A., as Administrative Agent for the Banks, at 750 Washington Boulevard,
Stamford, Connecticut  06901, Attention:  John C. King.

 

13.                                 No Modification.  No provision of this
Agreement may be modified, waived, discharged or terminated, except by an
instrument in writing signed by the party against whom enforcement of the
change, waiver, discharge or termination is sought.

 

14.                                 Applicable Law; Jurisdiction.  This
Agreement and the rights and obligations of the parties hereunder shall in all
respects be governed by, and construed and enforced in accordance with, the laws
of the State of New York. The Indemnitor hereby irrevocably submits to the
exclusive jurisdiction of any state or federal court sitting in Nassau or
Suffolk County, State of New York and consents to any methods of service of
process provided for under applicable law.

 

15.                                 Counterparts; Facsimile. This Agreement may
be executed by the parties hereto in one or more counterparts, each of which
shall be deemed an original and all of which when taken together shall
constitute one and the same agreement.  Any signature delivered by a party by
facsimile transmission shall be deemed to be an original signature hereto.

 

16.                                 Severability.  If any provision or
provisions of this Agreement shall be held to be invalid, illegal, unenforceable
or would conflict with or result in a breach of any agreement or instrument to
which the Indemnitor is a party or by which it or its properties are bound for
any reason whatsoever: (a) the validity, legality and enforceability of the
remaining provisions of this Agreement (including, without limitation, each
portion of any section of this Agreement containing any such provision held to
be invalid, illegal or unenforceable, that is not itself invalid, illegal or
unenforceable) shall not in any way be affected or impaired thereby and shall
remain enforceable to the fullest extent permitted by law; (b) such provision or
provisions shall be deemed reformed to the extent necessary to conform to
applicable law and to give the maximum effect to the intent of the parties
hereto; and (c) to the fullest extent possible, the provisions of this Agreement
(including, without limitation, each portion of any section of this Agreement
containing any such provision held to be invalid, illegal or unenforceable, that
is not itself invalid, illegal or unenforceable) shall be construed so as to
give effect to the intent manifested thereby.

 

17.                                 Entire Agreement.  This Agreement
constitutes the entire agreement between the parties hereto with respect to the
subject matter hereof and supersedes all prior agreements and understandings,
oral, written and implied, between the parties hereto with respect to the
subject matter hereof.

 

18.                                 Duration of Agreement.  This Agreement shall
continue until the expiration of the statute of limitations for any potential
claim that is subject to indemnity under this Agreement.

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
on the date first written above.

 

 

 

P&F INDUSTRIES, INC.

 

 

 

 

 

By:

/s/ Joseph A. Molino, Jr.

 

Name:

Joseph A. Molino, Jr.

 

Title:

Vice President

 

 

 

 

AGREED AND ACCEPTED:

 

 

 

 

 

/s/ Marc Schorr

 

 

Marc Schorr

 

 

 

/s/ Richard A. Horowitz

 

 

Richard A. Horowitz

 

 

6

--------------------------------------------------------------------------------
